Citation Nr: 1423867	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  09-27 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 20 percent for service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel








INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from October 1956 to October 1976.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision in October 2012, the Board denied the claims for a higher combined rating for the service-connected disabilities and an initial compensable disability rating for left ear hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In December 2013, in a Memorandum Decision, the Veterans Court vacated the Board's decision, denying entitlement to a higher combined evaluation for service-connected disabilities, and remanded the claim for further consideration.  The Veterans Court affirmed the Board's decision, denying an initial compensable disability rating for left ear hearing loss.

The Veteran has raised the claim of service connection for sleep apnea, which is referred to the RO for appropriate action.

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ).








REMAND

As set forth in the Veterans Court's Memorandum Decision in December 2013, the Board is to adjudicate the claim for a higher initial rating for diabetes mellitus. 

As the Veteran was last examined by VA in September 2010, and as there is a need to verify the current severity of the disability, a reexamination under 38 C.F.R. § 3.327 is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously evaluated the Veteran, to determine the current severity of the diabetes mellitus.

The VA examiner is asked to describe any complications of diabetes mellitus such as diabetic retinopathy or peripheral neuropathy of the upper or lower extremities.  

The VA examiner is also to state whether the diabetes mellitus requires regulation of activities (avoidance of strenuous occupational and recreational activities); and whether the disease is manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider; or at least three hospitalizations per year or weekly visits to a diabetic care provider.

The Veteran's file must be made available to the examiner for review.




2.  On completion of the development, adjudicate the claim.  If the benefit sought is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



